Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

          Antonio Fernandez,                     Case No.

                  Plaintiff,
                                              Complaint For Damages And
            v.                                   Injunctive Relief For Violations
                                              Of: American’s With Disabilities
          ALJ Investment Co., LLC;               Act; Unruh Civil Rights Act
       Eunice Young Pak; and Does 1-10,
               Defendants.


              Plaintiff Antonio Fernandez complains of ALJ Investment Co., LLC;

      Eunice Young Pak; and Does 1-10 (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is

      paralyzed from the waist down and uses a wheelchair for mobility.

          2. Defendant ALJ Investment Co., LLC owned the real property located at

      or about 10504 Garvey Avenue, El Monte, California, in February 2019.

          3. Defendant ALJ Investment Co., LLC owns the real property located at


                                            
                                             
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 2 of 8 Page ID #:2
      

    or about 10504 Garvey Avenue, El Monte, California, currently.
        4. Defendant Eunice Young Pak owned Fashion Eunice located at or about
    10504 Garvey Avenue, El Monte, California, in February 2019.
        5. Defendant Eunice Young Pak owns Fashion Eunice (“Store”) located at
    or about 10504 Garvey Avenue, El Monte, California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.



                                                
                                                 
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 3 of 8 Page ID #:3
      

        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Store in February 2019.
        11.The Store is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Paths of travel are one of the facilities, privileges and advantages offered
    by Defendants to patrons of the Restaurant.
        13.Although there were shelves and merchandise aisles open to customers
    for shopping, the paths of travel in and throughout these merchandise aisles
    were not accessible because the defendants had a practice of placing
   merchandise racks, displays and various items in the route of travel, which
   restricts passage to less than 36 inches in width.
       14.In fact, some of the aisles narrowed to as little as 15 inches in width. This
   was not accessible for plaintiff.
       15.Currently, although there are shelves and merchandise aisles open to
   customers for shopping, paths of travel in and throughout these merchandise
   aisles are not accessible to wheelchair users because the defendants have a
   practice of placing merchandise boxes, racks and various items in the route of
   travel restricting passage to less than 36 inches in width.
       16.Transaction counters are another one of the facilities, privileges and
   advantages offered by Defendants to patrons of the Store.
       17.The transaction counter at the Store was more than 36 inches in height.
   In fact, the transaction counter was about 45 inches in height.
       18.There was no lowered, 36 inch portion of the transaction counter at the
   Store for use by persons in wheelchairs to conduct transactions.
       19.Currently, the transaction counter at the Store is more than 36 inches in
   height.
       20.Currently, there is no lowered, 36 inch portion of the transaction
   counter at the Store for use by persons in wheelchairs.


                                                
                                                 
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 4 of 8 Page ID #:4
      

        21.Because the paths of travel and transaction counter in the Store were
    inaccessible, plaintiff had to ask his helper to help him shop and pay for his
    items.
        22.Plaintiff personally encountered this barrier.
        23.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty, discomfort, and embarrassment.
        24.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
       25.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       26.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       27.Plaintiff will return to the Store to avail himself of their goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       28.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       29.Given the obvious and blatant nature of the barriers and violations


                                                
                                                 
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 5 of 8 Page ID #:5
      

    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       30.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       31.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                                
                                                 
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 6 of 8 Page ID #:6
      

                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       32.The minimum clear width of an accessible route shall be 36 inches.
   2010 Standards § 403.5.1.
       33.Here, the failure to provide accessible paths of travel inside the Store is
   a violation of the ADA.
       34.Under the 2010 Standards, where the approach to the sales or service
   counter is a parallel approach, such as in this case, there must be a portion of
   the sales counter that is no higher than 36 inches above the floor and 36 inches
   in width and must extend the same depth as the rest of the sales or service
   counter top. 2010 Standards § 904.4 & 904.4.1.
       35.Here, no such accessible transaction counter has been provided in
   violation of the ADA.
       36.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       37.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       38.Here, the failure to ensure that the accessible facilities were available


                                               
                                                
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 7 of 8 Page ID #:7
      

    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        39.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       40.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       41.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       42.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               
                                                
      Complaint
      
Case 2:19-cv-01169-R-GJS Document 1 Filed 02/15/19 Page 8 of 8 Page ID #:8
      

    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: February 11, 2019         CENTER FOR DISABILITY ACCESS
 

                                       By:
                                    __________________________________
                                           Chris Carson, Esq.
                                              Attorney for plaintiff


















                                             
                                              
      Complaint
      
